Citation Nr: 0500661	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a compensable evaluation for hearing loss.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and C. L.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and July 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The December 2001 rating decision denied 
entitlement to special monthly pension benefits.  The July 
2002 rating decision, inter alia, denied service connection 
for schizophrenia.  

The record discloses the veteran withdrew from further 
appellate review the issue of entitlement to special monthly 
pension benefits in July 2004.  Accordingly, the only issue 
remaining in appellate status is that listed on the title 
page.

During the July 2004 hearing before the undersigned, the 
veteran claimed service connection for a right eye 
disability, and entitlement to outpatient dental treatment.  
These claims are referred to the RO for appropriate action.  
In addition, he filed a notice of disagreement with respect 
to the noncompensable rating assigned for hearing loss in the 
RO's August 2003 rating decision.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).


REMAND

A preliminary review of the record discloses there are 
additional relevant medical records which have not been 
associated with the claims file for consideration in this 
matter.  The appellant reported he previously filed a claim 
for disability benefits with the Social Security 
Administration; however, this claim was disallowed.  The 
veteran reported he had initiated an appeal of this adverse 
determination.  Records associated with the veteran's initial 
claim and appeal have not been obtained.  Additionally, the 
veteran's representative has more recently referenced 
particular medical evidence related to the veteran's Social 
Security claim as relevant to the instant claim for benefits.  

In view of the current state of the record, it is the opinion 
of the Board that further development is required.  The 
record on appeal is deficient in that it lacks potentially 
relevant evidence which could reveal information essential to 
the determination whether relief can be granted to the 
veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); Green 
v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, it is the opinion of the 
Board that an attempt should be made to obtain those records 
identified by the veteran and his representative for review 
in this matter.

This matter is therefore REMANDED to the RO via the Appeals 
Management Center in Washington, D. C. for the following 
action:

1.  The RO should take the necessary action 
in order to obtain the Social Security 
Administration (SSA) decision, supporting 
medical evidence and any appellate decision 
rendered in conjunction with the veteran's 
claim for disability benefits.  

If these records are no longer available, the 
RO should request the veteran provide 
information concerning the names and 
addresses of the health care providers who 
examined him either in conjunction with his 
initial claim for benefits or in support of 
his appeal of the SSA disallowance.  (See, 
Memorandum from service representative dated 
May 27, 2003).

If, after making reasonable efforts, any 
adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by identifying 
the records; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect to 
the claim.

2.  The RO should thereafter readjudicate the 
issue on appeal.  In the event that any 
action taken remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  He should also be provided a 
statement of the case with respect to the 
initial rating for hearing loss.

The case should be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, regarding the disposition of 
this matter.  No action is required of the veteran until he 
is so informed.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




